Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are presented for examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claim 1
a memory controller coupled to the memory and configured to: 

obtain a first reading output of target memory data in the memory by using a first read voltage corresponding to a first set of parameters associated with the target memory data; 

in response to determining that the first reading output fails to pass an Error-Correcting Code (ECC) test, obtain a second reading output of the target memory data by using a second read voltage corresponding to a second set of parameters associated with the target memory data, the second read voltage being generated using at least one machine learning (ML) algorithm based on the second set of parameters, the second set of parameters comprising the first set of parameters; and

in response to determining that the second reading output passes the ECC test, output the second reading output as a target reading output of the target memory data.
Claim 2
generate the first read voltage using stored read voltage data based on the first set of parameters.
Claim 6
update the stored read voltage data with the second read voltage in response to determining that the second reading output passes the ECC test.
Claim 7
update the stored read voltage data in response to determining that threshold voltages of states of memory cells in the target memory data are within corresponding predetermined ranges.
Claim 8
in response to determining that the second reading output fails to pass the ECC test, adjust the second set of parameters and generate a new second read voltage using the at least one ML algorithm based on the adjusted second set of parameters.
Claim 9
determine whether the first reading output passes the ECC test by determining whether a failed bit count (FBC) of the first reading output is beyond a first predetermined threshold.
Claim 10
in response to determining that the failed bit count of the first reading output is no more than the first predetermined threshold, determine whether the failed bit count of the first reading output is beyond a second predetermined threshold that is smaller than the first predetermined threshold.
Claim 11
in response to determining that the failed bit count of the first reading output is no more than the second predetermined threshold, output the first reading output as the target reading output of the target memory data.
Claim 12
in response to determining that the failed bit count of the first reading output is beyond the second predetermined threshold and no more than the first predetermined threshold, generate a third read voltage using the at least one ML algorithm.
Claim 13
update the stored read voltage data with the third read voltage.
Claim 17
a memory controller coupled to the memory and configured to: 

determine a first read voltage using stored read voltage data based on a first set of parameters associated with memory data to be read from the memory; 

obtain a first reading output by reading the memory data using the first read voltage; 

determine whether the first reading output passes an Error Correction Code (ECC) test; 

in response to determining that the first reading output fails to pass the ECC test, generate a second read voltage using at least one machine learning (ML) algorithm based on a second set of parameters associated with the memory data, the second set of parameters comprising the first set of parameters and at least one additional parameter;

obtain a second reading output by reading the memory data using the second read voltage; 

determine whether the second reading output passes the ECC test; and 

in response to determining that the second reading output passes the ECC test, output the second reading output as the memory data read from the memory.
Claim 18
in response to determining that the second reading output passes the ECC test, update the stored read voltage data with the second read voltage.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The present invention includes a memory system and a memory controller coupled to a memory.

The claimed invention, regarding claim 1 as representative, recites features such as: obtain a first reading output of target memory data in the memory by using a first read voltage corresponding to a first set of parameters associated with the target memory data; in response to determining that the first reading output fails to pass an Error-Correcting Code (ECC) test, obtain a second reading output of the target memory data by using a second read voltage corresponding to a second set of parameters associated with the target memory data.

The prior art of record (Choi et al., U.S. Publication 2012/0084490 (herein Choi), Sharon et al. U.S. Publication 2015/0085573 (herein Sharon), and Jung, U.S. Publication 2016/0132256 (herein Jung), as examples of such prior art) do not teach the same. 

Choi teaches: When a read operation on a first data initially output from the non-volatile memory device during a first read operation is successful, the memory controller may change a read voltage for reading a second data stored in the non-volatile memory device during a second read operation.

Sharon teaches: A method performed at a data storage device includes adjusting a first read voltage and a second read voltage to form sets of read voltages. First representations of data are read from a logical page in the non-volatile memory according to the sets of read voltages. The first representations of the data correspond to multiple values of the first read voltage and the second read voltage. The first representations of the data are stored in a memory and second representations of the data are generated based on the first representations. A value of the first read voltage is selected based on syndrome weights corresponding to the second representations.

Jung teaches: An operating method of a nonvolatile memory system includes receiving a read request for at least one page from a host. Upon receiving the read request, read voltages are adjusted using a read history table to perform a first read operation in which data stored at the nonvolatile memory is read. An optimal read voltage set is detected when data read according to the first read operation includes an uncorrectable error, and a second read operation is performed in which the stored data is read based on the detected optimal read voltage set. The read history table is updated based on a reliability parameter indicating a characteristic of the nonvolatile memory, a characteristic of the data at the first or second read operation, the optimal read voltage, or the read history table.

Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

Claim 1 – 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111